UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                         )
DAVID LEE NELSON,                        )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )      No. 18-cv-2934 (KBJ)
                                         )
DAVID BERNHARDT, Acting                  )
Secretary, Department of the Interior,   )
                                         )
             Defendant.                  )
                                         )


                              MEMORANDUM OPINION

       On April 3, 2019, the defendant in this matter filed a motion to dismiss

plaintiff’s complaint. (ECF No. 8.) The Court advised the plaintiff of his obligations

under the Federal Rules of Civil Procedure and the local rules of this Court to respond

to the motion, and specifically warned plaintiff that, if he did not respond to the motion

by May 6, 2019, the Court may treat the motion as conceded. (ECF No. 9.) To date,

the plaintiff has neither filed an opposition to the motion nor has he requested more

time to do so. Therefore, the Court will GRANT defendant’s motion as conceded and

will DISMISS this action without prejudice.

       A separate Order accompanies this Memorandum Opinion.


DATE: May 9, 2019                        Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge